Title: To Thomas Jefferson from Archibald Cary, [29 January 1781]
From: Cary, Archibald
To: Jefferson, Thomas



Honorable Sir
[29 January 1781]

I have calls on me which I must in a Few days comply with, for £16000 or thereabouts for my proportions towards raising the 3000 men. Mr. Rubsarnen Informs me he has a warrant on his and my account for about £40.000. He informs me, he has been apply’d to Worke over a Quantity of Powder taken out of the Canel. This Powder will require a large Quantity of Salt Peter, which without ready money can not be had. I assure you I have it not in my power to advance it, nor even to Pay the money for the Soldiers without receiving this Warrant, nor can we purchase Salt Peter, or even undertake the repreration of the Powder without it. This money has Great part of it been due a considerable time. Application has been made at the Treasury without effect. I hope therefore your board will give order that it be paid, as I shall think it exceeding hard to sell two or three Slaves to raise the money for the Publick, when the Publick owes me more than would answer the Demand on me. What I have due for Provisions, nigh £18.000 I wish now to have paid, as with it I design to pay as far as it will go, my Taxes.
I am Sir, with great Esteem Your Hble Servt.
